Citation Nr: 1452251	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  07-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for herniated nucleus pulposus (HNP) with lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  A temporary 100 percent evaluation was assigned therein effective July 21, 2005, for the Veteran's HNP with lumbosacral strain based on surgical treatment necessitating convalescence.  The previously-established 10 percent evaluation was reassigned effective October 1, 2005. 

In November 2010, the Board remanded this matter for additional development.  In April 2013, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in June 2014, vacating the Board's decision and remanding  the issue for additional consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court vacated and remanded the Board's April 2013 decision which denied entitlement to an evaluation in excess of 10 percent for the Veteran's low back disability.  Essentially the memorandum decision found that additional consideration should be given to the impact of flare-ups and to extraschedular analysis.

The June 2014 Memorandum Decision explained that a claimant may be entitled to a higher disability evaluation than that supported by the mechanical application of relevant Diagnostic Codes where there is evidence that the disability causes functional loss.  A higher rating may also be awarded loss of motion due to weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  The memorandum decision explained that a VA examination which fails to take into account these factors is inadequate for rating purposes.  It was also noted that, in order to comply with these regulations, the VA examiner must opine as to whether pain could significantly limit functional ability during flare-ups over a period of time, and if so, to determine the degree of additional loss of motion if feasible.  

The Court also indicated that, in exceptional cases, an extra-schedular rating may be approved by the Undersecretary for Benefits or the Director, Compensation and Pension Service.  Although discussed by the Board in April 2013, that discussion was deemed inadequate because the Board failed to explain why the totality of the Veteran's symptoms (and their effects, which include wearing a back brace, the inability to drive more than one hour - which affected her position as a driver with the U.S. Postal Service - the inability to sleep more than two hours at a time, limited ability to reach overhead, and increased absenteeism from work) were adequately contemplated by the rating schedule and the assigned schedular evaluation.  

It was further noted that the Board failed to adequately explain why the Veteran's competent reports of missed work, difficulty carrying, and difficulty driving, did not constitute a marked interference with employment.  

Pursuant to the Court's June 2014 Memorandum Decision, the Board finds that the claim at issue must be remanded for an additional VA orthopedic examination so as to address the issues discussed above.  After the examination is complete, the agency of original jurisdiction (AOJ) shall submit the Veteran's claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an additional VA orthopedic examination to determine the current nature and severity of her low back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to provide the following:

A. Identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability.  

B. Opine as to whether pain could significantly limit functional ability during flare-ups over a period of time, and if so, determine or estimate the degree of additional loss of motion (if feasible).

C. The examiner should also specifically identify any functional limitation as a result of the Veteran's service connected back disability and indicate the impact it would have on her employment.

2.  Thereafter, the claim for an increased rating for a low back disability should be submitted to the Director, Compensation and Pension Service, to determine whether a higher rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



